United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1042
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Kenneth Dean Becker

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                          Submitted: December 12, 2022
                            Filed: December 27, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Kenneth Dean Becker entered a conditional guilty plea for conspiracy to
distribute and possession with intent to distribute methamphetamine. He reserved the
right to appeal the denial of a motion to suppress. We affirm the judgment of the
district court.1

       Officers executed a search warrant at Becker’s residence. Becker argues there
was a lack of probable cause, officers violated procedural requirements under
Nebraska law, and statements he made after the arrest were fruits of a poisonous tree.
We review factual findings on the denial of motion to suppress for clear error and
legal conclusions de novo. United States v. Thurmond, 782 F.3d 1042, 1044 (8th Cir.
2015).

       Probable cause for the search warrant existed. A cooperating witness told
police that drug activity was occurring at a residence in Omaha. Investigators
monitored a controlled buy between the cooperating witness and an individual at the
residence. The evidence from the monitoring of the controlled buy demonstrated “a
fair probability that contraband or evidence of a crime” was in the residence. Id.
Although the affidavit did not specify the cooperating witness’s background, the buy
was recorded with video and audio making the credibility issue largely immaterial.

      Next, even if a technical violation of Nebraska law occurred when signing the
warrant that is not a basis for suppressing the evidence. United States v. Howard, 532
F.3d 755, 760 (8th Cir. 2008) (the Fourth Amendment, not state law, determines the
admissibility of a search offered in a federal prosecution).2

      We affirm the judgment of the district court.
                      ______________________________


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
      2
          The pro se motion to amend the record is denied on the same grounds.


                                          -2-